Citation Nr: 1613566	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-43 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of entitlement to service connection for hypertension.

In August 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ), seated at the RO. A transcript of the hearing has been associated with the claims file. 

In January 2014, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration.

During the course of the appeal, the Veteran was represented by The American Legion, and a January 1997 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, is of record. However, in a number of statements submitted by the Veteran, the earliest of which is dated in June 2013, the Veteran requested that VA cancel the appointment of representation. Thus, despite the Informal Hearing Presentation submitted by The American Legion in March 2016, the Veteran is pro se in the current appeal.

The Veteran, in a March 2014 statement, asserted entitlement to an increased rating for his service-connected panic/depressive disorder, and wrote as if such were already in process. Review of the claims file is silent for a prior unadjudicated claim for such an increased rating. Since the Board does not have jurisdiction over the raised claim, it is referred to the RO for appropriate development and consideration. See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.
REMAND

Unfortunately, additional development is required prior to the Board's adjudication of the present appeal. 

In a March 2014 statement, the Veteran asserted that his hypertension is related to stress and that he experienced stress from his service-connected pain disorder. He concluded that such certainly aggravated his hypertension. Service connection is currently in effect for panic/depressive disorder, chronic lumbar strain with degenerative changes, gastroesophageal reflux disease (GERD), and radiculopathy of the bilateral lower extremities. It is unclear to which specific service-connected disability the Veteran now attributes his hypertension. Prior to the Veteran's March 2014 statement, his claim had been considered reflecting his prior contentions, that service connection for hypertension was warranted on a direct basis, as related to service, and/or on a secondary basis, as related to his service-connected panic/depressive disorder. 

Clarification from the Veteran as well as a resultant additional VA opinion is required, considering the Veteran's most recent contentions, prior to adjudication of his claim and on remand, the AOJ should obtain such. The AOJ should also provide the Veteran sufficient notice as to claim filed on a secondary basis, as it does not appear that such has been issued.

The Board, in its January 2014 remand, directed the AOJ to obtain a VA opinion as to the etiology of the Veteran's hypertension. The Board asked that the VA examiner consider the Veteran's in-service blood pressure reading of 140/90 on August 21, 1973, and his diagnosis of possible mild hypertension after service in December 1988, as well his VA treatment for hypertension beginning in February 1998. The Board asked that the examiner render an opinion as to whether the Veteran's hypertension was related to service, considering the in-service blood pressure reading of 140/90, or whether such was proximately due to or aggravated by the Veteran's service-connected panic disorder. 

In a February 2014 examination report, the examiner opined that it was less likely than not that the Veteran's hypertension was incurred during service or that such was caused or aggravated by panic disorder, as the Veteran's blood pressures during service and on separation were normal and panic is not a cause of blood pressure elevation except in extreme conditions and the Veteran's pressure had been well-controlled on medications. The examiner's opinions are not adequate, as he did not comment upon the Veteran's elevated in-service blood pressure reading of 140/90, and instead concluded that the Veteran's in-service and separation blood pressures were normal. Further, the examiner did not provide a rationale to support his conclusion that the Veteran's hypertension was not aggravated by his service-connected panic/depressive disorder. On remand, the AOJ should obtain an adequate addendum opinion.

The Veteran's post-service private and VA treatment records are voluminous and detail numerous psychiatric and musculoskeletal complaints. He received a significant amount of treatment in private and VA emergency rooms and significant treatment for panic attacks, anxiety, and chest pains. In this regard, the Veteran's most recent available VA treatment records are dated in February 2014. On remand, the AOJ should obtain and associate with the claims file the Veteran's updated VA treatment records.

At the time of the Veteran's August 2010 Board hearing, he reported that he had been treated by a VA psychiatrist, Dr. Gambel, who helped him file his claim of entitlement to service connection for hypertension. Of record is a May 2009 statement, submitted prior to the Veteran's August 2010 Board hearing, from R. Gambel, a VA social worker and not a psychiatrist, that speaks to the etiology of the Veteran's psychiatric disability, and not his hypertension. During his Board hearing, the Veteran reported that he would secure from "Dr. Gambel" a statement supporting his conclusion that the Veteran's hypertension was secondary to his service-connected panic/depressive disorder. The VLJ agreed to hold the record open for thirty days to allow the Veteran an opportunity to submit the statement; however, it does not appear that the Veteran has done so, nor is any statement from a VA treatment provider as to the etiology of the Veteran's hypertension included in the VA treatment records associated with the claims file after August 2010, the time of the Veteran's Board hearing. On remand, the AOJ should afford the Veteran a final opportunity to secure from "Dr. Gambel" or any other treatment provider a statement in support of his claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's treatment records maintained by the Central Arkansas Veterans Healthcare System in Little Rock, Arkansas, dated from February 2014 to the present. If a negative response is received from any VA facility, the claims file should be properly documented and the Veteran properly notified in this regard.

2. Contact the Veteran and:

(i) Provide him sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice as to his claim of entitlement to service connection for hypertension as secondary to a service-connected disability.

(ii) Request that he clarify to which specific service-connected disability he now attributes his hypertension, considering his March 2014 statement wherein he asserted that his hypertension was secondary to his service-connected pain disorder. 

(iii) Inform him that at the time of his August 2010 Board hearing, the VLJ held the record open for thirty days to allow him an opportunity to supplement the record with a statement from a Dr. Gambel, a VA psychiatrist, as to the etiology of his hypertension. Inform the Veteran that of record is a May 2009 statement from R. Gambel, a VA social worker and not a psychiatrist, which speaks to the etiology of his psychiatric disability, and not his hypertension. Provide the Veteran a final opportunity to secure from "Dr. Gambel" or any other treatment provider a statement in support of his claim.

3. Then, forward the Veteran's claims file to the VA examiner who offered the February 2014 opinion, or a suitable substitute. If any examiner determines that additional physical examination of the Veteran is required, so schedule the Veteran. 

The examiner should be informed of any response from the Veteran resultant to the AOJ's request for clarification as to which specific service-connected disability he now attributes his hypertension, considering his March 2014 statement wherein he asserted that his hypertension was secondary to his service-connected pain disorder

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension began during active service or is related to any incident during active service, specifically considering his in-service August 21, 1973, elevated blood pressure reading of 140/90 and psychiatric complaints, as well as his lay statements as to in-service and continued hypertension, diagnosed in February 1998, with a diagnosis of possible mild hypertension in December 1988.

(b) The examiner should opine as to whether it is at least as likely as not that the Veteran's hypertension was manifest to a compensable degree by July 1975, one year after his separation from active service, specifically considering his in-service August 21, 1973, elevated blood pressure reading of 140/90 and psychiatric complaints, as well as his lay statements as to in-service and continued hypertension, diagnosed in February 1998, with a diagnosis of possible mild hypertension December 1988.

(c) The examiner should opine as to whether it is at least as likely as not that the Veteran's hypertension is proximately due to or the result of, his service-connected panic/depressive disorder and/or any other service-connected disability involving pain to which the Veteran attributes his hypertension, including any medication taken or prescribed to control the same.

(d) In a clear and separate response, the examiner should also opine as to whether it is at least as likely as not that the Veteran's hypertension has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected panic/depressive disorder and/or any other service-connected disability involving pain to which the Veteran attributes his hypertension, including any medication taken or prescribed to control the same. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state and also explain why an opinion cannot be provided, as merely stating this will not suffice.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).



